Opinion issued March 4, 2004










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00760-CV
____________

AMERICAN GOLF CORPORATION AND SUGARLAND PROPERTIES
INCORPORATED D/B/A SWEETWATER COUNTRY CLUB,  Appellant

V.

JAMES ROBERT ALLEN, ROBERT ALLEN TREVINO, AND RICHARD E.
TALBOT,  Appellees




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 113,959




MEMORANDUM  OPINION
          Appellant and appellee request this Court to vacate the trial court’s judgment
and render judgment pursuant to their settlement agreement.  We grant the motion in
part and deny it in part.
          We set aside the trial court’s judgment signed April 15, 2003, and remand the
case to the trial court for rendition of judgment consistent with the parties’ settlement
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).
          Appellant and its surety are discharged from their liability on their supersedeas
bond filed in the court below on July 23, 2003.
          We dismiss this appeal with prejudice to its refiling and order each party to
bear the costs incurred by them.
          The Clerk is ordered to issue mandate immediately.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.